Title: A Plan for Attacking Staten Island, 12 July 1776
From: Washington, George,Stirling, Lord (né William Alexander)
To: 



[c. 12 July 1776]

First. A party to Attack, the South East part of the Island, at a Landing Called pullion’s about two Miles Westward from the Narrows, where are several Scattered farm houses where it is

said troops are Quartered, this party to Consist of 400, and to go from Long Island.
Second. A party to Embark at piscattaway Landing on Raratan River about Six Miles above Amboy, to Make their descent on the South West Side of the Island, about two Miles East of Billops point, to Consist [of] 500 Men, to endeavour to Surprize the Rear of the Camp opposite to Amboy.
Third. A party to Embark from the Old Blazeing Star Near woodbridge, and to Make their descent on the best Landing opposite, and to Endeavour to Surprize the town of Richmond, or Cuckold’s Town—to Consist of 500 Men.
Fourth. A party to embark at a place about three Miles South from Elizabeth Town Point, where there is a Wood that will Cover them to the place of Embarkation. to Make their descent on the Island on the opposite Shore, where there is a good landing on the Upland Covered with woods not far off. The Object here is Uncertain but there are a Number of good large farm houses in the Neighbourhood where it is probable troops are lodged without Much Caution. to Consist of 400 Men.
Fifth. A party to Embark in New Ark Bay from a place about a Mile below Browns ferry, to Make the descent at a place opposite the East End of Shutters Island Marked Mushereau this party to Consist of 800 Men, 200 of which are immediately to March Westward in order to Cut off the Guard opposite to Elizabeth Town point; the remaining 600 to March Slowly firmly & Carefully Eastward towards the Church at Deckers, with small parties ahead to Surprize and break up the parties lodged in the houses along the Shore.
Sixth. A party to Attempt to Surprize the Enemies Guard on Buskirks point, which is the South East Corner of Bergens Point, this party or Guard does not seem to be large, but it is said they are possessed of two Six pounders The party that makes the Attack must not Attempt to go over the Causeway or Road over the Meadow, the Cannon being in All probability pointed to Command that pass; but should be provided with some Boards, and proceed in two or three Collums over the Meadow, where they will meet with no other obstruction than a small Creek or ditch which they will easily pass with the help of the boards. If this place is Carried a Cannonade and Bombardment should as soon as possible Commence on the Ships, a great

Number of which now lye with[in] reach of the place. A Cannonade should Also Commence on Bergen Point opposite the Church & Deckers where it is Said about 600 Men are posted this Cannonade with round & Grape shot would Confuse the troops in forming and prevent their Succouring the Guard at Elizabeth Town point, or Opposing our party who Make their descent near Shutters Island. the Cannonade should Also be kept up on such parts of the shore of Staten Island, where any Boats are Collected or May Assemble. the party for these several Matters on Bergen Neck should be about 700, Men besides the Rifle Men.
About the Time the Troops Make the Descent, which should be at the begining of the Ebb; As a great a Number of fire Rafts and fire Ships, as Can be provided, should [be] towed down so as to fall in with the head of the fleet.
The Commanding officer of Each party to reconn[o]itre the Ground where he is to Embark, & where he is to Make his descent, in the best Manner he Can by the help of Glasses or Otherwise, and Also to get the best information he Can of the Roads & Country in General, in the Way to the place of his destination. they should Also be provided with faithfull Good Guides, plenty of them are to be had in New Jersey.
All the Boats in New Jersey from Raratan River to powles Hook should immediately be Collected and Secured Under proper Guards as well to prevent intelligence going to the Enemy, as to Serve for these Embarkations the Commanding officer before he sets out to determine wether the boats are to remain at the place of descent, or to meet him at some other place, and to direct the Guards of Boats Accordingly, A Number of spare boats should be Collected in Elizabeth Town Creek, New Ark Bay and to-wards Blazeing Star to be ready to serve on any Emergency.
As the Success of the Attempt will depend on a proper Timeing of the different Attacks, the Commandg Officers of all the parties should regulate their Watches by one Standard, and be puntually at the place of their destination at the time Agreed on.
Suspected persons on Bergen should be immediately removed. there are Several gone from New York.
As the Safety of the troops in these Interprizes will intirely depend on Secureing a Safe retreat; the Utmost Caution and

Attention must be paid to the haveing the boats ready at the proper places to take off the respective parties.
Instead of the fourth-Article, it is proposed to Adopt a plan of Major Knowltons; which is to March a Body of About one thousand Men to the point X, and there to Embark and proceed to the place A; and to March up the Neck into the Country by the pricked line to the place B, and there to send off a party towards C to fall upon the rear of the Troops posted in the houses along the North-side of the Island, the rest to proceed to D, and there to divide and proceed to the Several places E F G, and in their way to sweep the whole Country before them, and then to Embark again at the last Mentioned places, where the Boats must be ready to receive them; but the Guards of the boats should be Cautious of going to those places before they [are] sure of our people being in possession of them.
